On January 28,2010, the Defendant was sentenced for Driving or in Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol and/or Drugs-Fifth Offense, a felony, in violation of Section 61-8-401, MCA, to Montana Department of Corrections for Thirteen (13) months, followed by a Five (5) year suspended sentence to Montana State Prison. Execution of sentence is stayed until February 4,2010, at which time the Defendant shall personally report to the WATCh Program at Glendive, Montana, upon successful completion of the WATCh Program the remaining portion of the Thirteen (13) month sentence to DOC shall be suspended; and other terms and conditions given in the Judgment and Commitment on January 28, 2010.
On August 8,2013, the suspended sentence was revoked. On October 24,2013, the Defendant was sentenced for Driving or in Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol and/or Drugs-Fifth Offense, a felony, in violation of Section 61-8-401, MCA, to Montana Department of Corrections for Three (3) years, said sentence to run consecutively to the sentence imposed in Montana 19th Judicial District Court, Lincoln County [DC-13-40]; credit for time served 1/28/2010,8/7-14/2013 and 10/22-24/2013; and other terms and conditions given in the Order Revoking Suspended Sentence and Amended Judgment and Commitment on October 24, 2013.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold *18that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
DATED this 31st day of March, 2014.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.